EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with MOLLY LAWSON on 12/21/2021.
The application has been amended as follows: 
Cancel claims 1-21, 26-31, and 33.

Allowable Subject Matter
Claims 24-25 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Examiner’s obviousness rejections of claims 24, 25, and 32 were not sustained, as indicated in Patent Board Decision of 9/1/2021. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in US PG Pub. Nos. 2005/0010445 A1 and 2010/0312734 A1, respectively. In particular, independent claim 32 requires the following limitations which the prior art of record neither anticipates nor renders obvious:
“… performing image analytics using graphical reporting associated with clinical images, the system comprising…
receive training information from the at least one data source over the interface, the training information including a plurality of images and graphical reporting associated with each of the plurality of images, each graphical reporting including a graphical marker designating a portion of one of the plurality of images and diagnostic information associated with the portion of the one of the plurality of images, and
perform machine learning to develop a model using the training information by obtaining a clinical result associated with a first image included in the plurality of images,
performing a comparison of the clinical result and the diagnostic information associated with the first image,
assigning a weight to the diagnostic information based on the comparison, and
developing the model using the training information based on the weight, wherein the model is used to automatically analyze a new image.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668